DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US. Pub. No. 2017/0059864, hereinafter “Takahashi”) in view of Hanano et al. (US. Patent No. 6,185,045, hereinafter “Hanano”).
As to claim 1, Takahashi discloses a vehicle body structure having a head-up display [figure 2, a vehicle having a head-up display, paragraph 101], comprising:
a window [figure 2, a window “F” that defines a cabin and used as a reflector of HUD] that defines a cabin and is used as a reflector of the head-up display; and
an image projection device [figure 2, image projection device “2” that projects an image towards “F”] that projects an image toward the window,
wherein an image projection surface of the window that is positioned closest to the cabin includes a prescribed image projection area onto which the image is projected [figure 3, a prescribed image projection area “4r” onto which the image “G2” is projected] and a surrounding area that surrounds the image projection area [figure 3, a surrounding area “5r” that surrounds the image projection area “4r”].
Takahashi does not disclose of the image projection area and the surrounding area of the image projection surface, only the surrounding area is formed with a moth-eye structure.
Hanano teaches a display device wherein of an image projection area and a surrounding area of the image projection surface, only the surrounding area is formed with a moth-eye structure [figures 15 and 21, display device wherein of an image projection area “4” and a surrounding area of the image projection surface “14”, only the surrounding area is formed with a moth-eye structure].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle body structure of Takahashi to have of an image projection area and a surrounding area of the image projection surface, only the surrounding area is formed with a moth-eye structure, as taught by Hanano, in order to provide a dynamic presence even if the observation field angle is not wide, and which is easy to view and unlikely to cause the observer’s eye to be fatigued (Hanano, abstract).
As to claim 2, Takahashi discloses the vehicle body structure according to claim 1, further comprising an external environment sensor disposed in the cabin so as to oppose the image projection surface [paragraph 115, the reflected images IR, 5r and 4r may be captured by an imaging device such as a CCD camera].
As to claim 3, Takahashi, as modified by Hanano, discloses the vehicle body structure according to claim 1, wherein the moth-eye structure formed on the surrounding area includes multiple bumps [Hanano, figure 15, multiple bumps of “14” on the surrounding area], and
the multiple bumps have at least one of a gradual decrease of a bump height, a gradual decrease of a bump density [Hanano, figure 15, a gradual decrease of bump density of “14” from a position remote from the image projection area toward a periphery of the image projection area], and a gradual increase of an interval between adjacent bumps, from a position remote from the image projection area toward a periphery of the image projection area. In addition, the same rationale is used as in rejection for claim 1.
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hanano, as applied to claim 1 above, further in view of Bauerle et al. (US. Pub. No. 2020/0369007, hereinafter “Bauerle”).
As to claim 4, Takahashi, as modified by Hanano, discloses the vehicle body structure according to claim 1, wherein the window comprises:
a window main body [Takahashi, figure 2, window main body of “F”].
Takahashi, as modified by Hanano, does not disclose a moth-eye film attached to a cabin-side surface of the window main body and formed with the moth-eye structure; and
an image projection film disposed on the image projection area .
Bauerle teaches a vehicle body structure wherein a moth-eye film attached to a cabin-side surface of a window main body and formed with a moth-eye structure [figures 1’ and 2, a moth-eye film “2” attached to a cabin-side surface of a window main body and formed with a moth-eye structure]; and
an image projection film disposed on the image projection area [figures 1’ and 2, image projection film disposed on the image projection area].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle body structure of Takahashi to have a moth-eye film attached to a cabin-side surface of a window main body and formed with a moth-eye structure; and an image projection film disposed on the image projection area, as taught by Bauerle, in order to incorporate an electrically controllable device (Bauerle, abstract).
As to claim 6, Takahashi, as modified by Hanano, discloses the vehicle body structure according to claim 4, wherein the moth-eye film is annular in shape and is disposed on the surrounding area [Hanano, figure 15, Fresnel lens is annular in shape and disposed on the surrounding area “14”], and
the image projection film is disposed on the image projection area positioned within the annular moth-eye film on the cabin-side surface of the window main body [Hanano, figure 15, the image projection film “4” is disposed on the image projection area positioned within the annular moth-eye film “14”]. In addition, the same rationale is used as in rejection for claim 1.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 5, such as “wherein the moth-eye film is disposed on the image projection area and the surrounding area, and the image projection film is attached to a cabin-side surface of a part of the moth-eye film corresponding to the image projection area”, recited by claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622